Citation Nr: 0916420	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 
1963.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.

The Board again notes that on a June 2005 VA Form 21-4138 the 
Veteran raised the issue of a heart condition. This matter 
was referred to the RO in December 2007, but no action has 
been taken. This issue is again referred to the RO for any 
and all appropriate action.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides. VA disagreed 
with the Court's decision in Haas and sought to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas. The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam. In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), the Federal Circuit reversed and remanded 
the Court's 2006 Haas decision.

In the present case, the Haas case has impacted the claim of 
entitlement to service connection for type II diabetes 
mellitus. As the Haas litigation has concluded, the Board 
will proceed at this time with adjudication this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
diabetes mellitus on a presumptive basis due to his alleged 
exposure to herbicide agents during active service.  
Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

Service connection can also be established on a presumptive 
basis for certain diseases associated with exposure during 
service to herbicides.  
See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Diabetes 
mellitus is such a disease.  38 C.F.R. §3.309(e).  

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  Claims for 
presumptive service connection based on exposure to Agent 
Orange, in which the only evidence of such exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
in the waters off the shore of Vietnam, were delayed pending 
final determination of appellate actions in the case of Haas 
v. Peake.  In its May 2008 decision, the United States Court 
of Appeals for the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
Veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.

In this case, the Veteran's assertion is that his ship, the 
U.S.S. John R. Craig, DD-885, docked at Cam Ranh Bay, at the 
end of 1962.  See May 2005 RO hearing transcript at page 5.  
He claims that he was a Boatswains mate and part of his job 
was to get off of the ship and onto the pier to pull the ship 
"in portside and drop the fender over the side." Id at page 
6.  Thus, he claims that he was, in fact, on the ground in 
Vietnam.

The RO attempted to confirm the Veteran's Vietnam service 
with a June 2004 PIES request.  The response indicated that 
"there is no evidence in the Veteran's file to substantiate 
any service in the Republic of Vietnam." There was no 
further attempt to verify the Veteran's claim of stepping on 
the ground in Vietnam.  The Board finds that the duty to 
assist in this regard was not met.  38 C.F.R. § 3.159(c)(2) 
(2008).  VA must make further attempts to verify the 
circumstances of the Veteran's service in Vietnam.

A review of the claims folder reveals that the RO made no 
attempt to obtain ships logs or other documentation relevant 
to the Veteran's claims from sources such as the National 
Archives and Records Administration,  the U.S. Army and Joint 
Services Records Research Center (JSRRC), or the Naval 
Historical Center (Ships' Histories Branch).  

Particularly pertinent information would include whether the 
Veteran served upon a deep water vessel that sailed in the 
inland waters of Vietnam or docked at ports within Vietnam 
during the Vietnam era.  Because the RO failed to follow up 
after the PIES response in any way, further information is 
necessary before the Board can adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
the National Archives and Records 
Administration, the Naval Historical 
Center, or any other appropriate source of 
information, to request 
information/material/records showing 
whether the USS John R. Craig (DD-885) 
naval vessel was a deep water vessel that 
sailed in the inland waters of Vietnam or 
docked at ports within Vietnam during the 
Vietnam era, particularly from January 
1962 through June 1963.  In the event that 
information/material/records are 
unavailable, this should be noted in 
writing and associated with the claims 
folder.

2.  Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




